Fourth Court of Appeals
                                San Antonio, Texas
                                    November 14, 2018

                                    No. 04-18-00415-CR

                                   Gilberto CARREON,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR3963
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                      ORDER
        After review, we GRANT appellant’s motion and ORDER appellant to file his brief in
this court on or before December 5, 2018. Appellant is advised that no further extensions of
time to file appellant’s brief will be granted without written proof of extraordinary
circumstances.

                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court